Citation Nr: 0827147	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his transitional cell 
carcinoma of the bladder is the result of exposure to 
ionizing radiation while working as an x-ray technician at 
the Naval Hospital at Camp Lejeune, North Carolina, in 
service.  The Board notes that his assignment to this 
facility from October 1969 to February 1973 is reflected in 
his service personnel records.  His personnel records also 
reflect that he attended Naval Hospital Corps School from 
June 1969 to October 1969, that he trained as an x-ray 
technician from May 1970 to July 1971, and that he was 
certified as an x-ray technician in August 1971.  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  

Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes urinary bladder cancer.  
38 C.F.R. § 3.311(b)(2)(xiii) (2007).  Section 
3.311(b)(5)(iv) requires that this disease become manifest 
five years or more after exposure.  In the case at hand, the 
veteran's cancer became manifest in 2004, more than 30 years 
after his claimed radiation exposure.  

Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

In December 2004, the RO requested that the Naval Dosimetry 
Center verify the veteran's radiation exposure while serving 
as an x-ray technician at Camp Lejeune between May 1970 and 
February 1973.  The December 2004 response indicated that the 
veteran had been exposed to 00.103 rems of deep dose 
equivalent radiation from May 5, 1970, to December 31, 1972.  

A March 2005 letter from the Undersecretary of Health advised 
that it was unlikely that the veteran's transitional cell 
carcinoma of the bladder resulted from his exposure to 
ionizing radiation.  It further noted that exposure to 14.37 
rads or less at age 21 provided a 99 percent credibility that 
there is no reasonable possibility that it is as likely as 
not that the veteran's bladder cancer is related to exposure 
to ionizing radiation.  

Based on the Undersecretary's opinion, the Director of the 
Compensation and Pension Service concluded that there is no 
reasonable possibility that the veteran's transitional cell 
carcinoma of the bladder resulted from his exposure to 
ionizing radiation in service.

The veteran has disputed this estimation of his exposure to 
ionizing radiation in service and has cited two main reasons 
for the discrepancy.  First, he states that he was regularly 
told to leave his radiation film badge in the control room, 
so he was actually exposed to much more ionizing radiation 
than was detected by his badge.  Second, he also contends 
that he often had to perform his duties as an x-ray 
technician, including holding down people who were being x-
rayed, without wearing a lead apron.  The veteran therefore 
believes that his radiation exposure would be much higher 
than might be projected based on the assumption that he was 
wearing his badge and proper protection.  

The veteran has submitted two letters from Dr. O., a former 
VA radiologist, to support his contention that the dosimetry 
information provided by the Naval Dosimetry Center was 
inaccurate.  An October 2005 letter describes a conversation 
he had with Dr. R., a nuclear medicine physician and 
Radiation Safety Officer at the Fayetteville VA Medical 
Center.  Dr. R. stated that natural background radiation in 
North Carolina is approximately 300 millirems (mrems) per 
year.  This includes the radiation that is received from 
cosmic radiation, soil, rocks, and the occasional diagnostic 
medical x-ray procedure.  The veteran's radiation film badge, 
however, indicated that he received 103 mrems from May 5, 
1970, to December 31, 1972.  Because dosimetry readings were 
only available for a portion of the veteran's time working in 
the Naval hospital, because the record contains corroborating 
statements regarding the veteran's working conditions, and 
because the use of portable x-ray machines can be associated 
with increased radiation exposure to personnel, Dr. O. 
believed the radiation film badge record was open to 
challenge.

In March 2008, Dr. O. submitted a second letter that 
attempted to quantify the amount of radiation exposure 
received by the veteran during service.  He cited the 
difficulties in establishing an exact figure, such as not 
knowing the kind of x-ray equipment the veteran worked with 
and not knowing for how many hours the veteran worked 
alongside each piece of equipment.  He stated that in all 
probability the veteran worked with portable x-ray machines, 
fluoroscopic equipment, and angiography equipment.  He noted 
that radiation output is higher in such machines than it is 
with basic radiographic equipment.  Dr. O. noted that the 
veteran and a co-worker stated that they did not wear led 
aprons when they worked.  Based on the radiation absorption 
figures provided by a manufacturer of protective lead aprons, 
Dr. O. suggested that the veteran received up to ten times 
more radiation than he otherwise would have had he worn a 
lead apron.  

According to 38 C.F.R. § 3.311(a)(3)(i), the difference 
between the claimant's estimate and dose data derived from 
official military records shall ordinarily be considered 
'material' if one estimate is at least double the other 
estimate.  When necessary to reconcile a material difference 
between appellant's estimate of dose from a credible source, 
and dose data derived from official military records, the 
estimates and supporting documentation shall be submitted to 
an independent expert, selected by the Director of the 
National Institutes of Health (NIH), who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim.  

Under these provisions, the difference between the claimant's 
estimate and dose data derived from military sources shall 
ordinarily be considered material if one estimate is at least 
double the other estimate; and a dose estimate shall be 
considered from a credible source if prepared by a person or 
persons certified by an appropriate professional body in the 
field of health physics, nuclear medicine, or radiology, and 
if based on the facts or circumstances of the particular 
claim.

As these criteria appear to have been met, the Board 
concludes that a remand is warranted so that the case can be 
referred to the NIH for a separate radiation dose estimate.

Accordingly, the case is REMANDED for the following action:

1. The AMC should submit a request to the 
Director, NIH, asking NIH to select an 
independent expert to prepare a separate 
radiation dose estimate for consideration 
in adjudication of the claim.  

2.  After NIH's expert has provided the 
requested radiation dose estimate, AMC 
should re-adjudicate appellant's claim for 
service connection for transitional cell 
carcinoma of the bladder.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


